                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                    No. 4: 18-CV-139-D

 WELLS FARGO BANK, N.A., as Trustee               )
 for Bear Steams Asset Backed Securities I        )
 Trust, 2004-BOl,                                 )
               Plaintiff,                         )
                                                  )
                v.                                )             ENTRY OF DEFAULT
                                                  )
 GEORGE E. SHERROD, BARBARA S.                    )
 SHERROD, NORTH CAROLINA                          )
 DEPARTMENT OF REVENUE, NORTH                     )
 CAROLINA DEPARTMENT OF HEALTH                    )
 AND HUMAN SERVICES, Division of                  )
 Medical Assistance, UNITED STATES OF             )
 AMERICA, Department of Treasury,                 )
               Defendants.                        )



       This matter is before the clerk on the motion for entry of default [DE-13] filed by plaintiff,

seeking entry of default as to defendants George E. Sherrod, Barbara S. Sherrod, and North

Carolina Department of Health and Human Services, Division of Medical Services.

       The record showing that plaintiff has served each of these defendants [DE-13-1], and

defendants have failed to plead or otherwise defend, default is hereby entered pursuant to Fed. R.

Civ. P. 55(a) as to defendant George E. Sherrod, Barbara S. Sherrod, and North Carolina

Department of Health and Human Services, Division of Medical Assistance.



       SO ORDERED. This the       ?. tJ   day of November, 2018.



                                                             Peter A. Moore, Jr.
                                                             Clerk of Court
